DETAILED ACTION

Response to Amendment
The declarations under 37 CFR 1.132 filed September 17, 2021, are insufficient to overcome the rejection of claims 1 and 10-16 based upon Daniel in view of Troy, as set forth in the last Office action because objective evidence of non-obviousness including commercial success must be commensurate in scope with the claims. In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).

Claim Objections
Claim 16 is objected to because of the following informalities:  The language reading “first and second friction fill” is a clear typographical error intended to read “first and second friction fit inserts.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Troy et al. (2012/0311906).
In reference to claims 1 and 13, Daniel discloses an apparatus comprising: a molded panel configured for mounting on a rail of a weapon, the molded panel comprising at least two protrusions for removable engagement with corresponding slots of a firearm rail, each protrusion having a blind pocket formed therein defining an enclosed space accessible through a slot (see figures 8 and 9, and marked-up figure 9, below, panel 400, protrusions 416, which are illustrated as having blind, rectangular, generally-planar pockets formed therein; paragraph 27 makes clear that the pockets only render the protrusions “partially hollow,” i.e., the slots into the protrusions, shown in figures 8-9, do not extend through the protrusions; the slots are shown as facing up in 
Thus, Daniel discloses the claimed invention, except for (1) wherein the slots face away from the weapon and (2) a rectangular, substantially planar friction fit insert that is inserted into each slot, wherein the molded panel is locked onto a rail while the friction fit inserts are inserted as claimed. However, it is noted that Daniel does not specify that the blind, rectangular pockets in protrusions 416 must be formed as shown in figures 8 and 9 (i.e., formed into the protrusions from the illustrated side; the same holds true for protrusions 316 of figures 3-5). In fact, Daniel more broadly discloses that “the at least one protrusion 416 may include a cavity such that it is partially hollow” (paragraph 27; Daniel also discloses that the protrusions may be solid (paragraph 27). Thus, Daniel at least implies that a cavity (pocket) formed in a protrusion may open into the protrusion from a different side of the protrusion than what is shown in figures 3-5 or 8-9, e.g., the pocket could open into the protrusion from the opposite side of the panel to form a partially hollow protrusion. 
Further, Troy teaches that it is known to provide a rubber panel, which has protrusions that attach to openings in a handguard to provide a user with a gripping surface (similarly to Daniel), with friction fit inserts that match the inner geometry of cavities formed in the protrusions, in order to lock the protrusions in the openings and reinforce the connections between the protrusions and openings (figures 1 and 5 show two embodiments of the rubber panel; figures 8 and 9 show the insert 50; paragraphs 29 and 30). Further, Troy teaches that the cavities may be open toward the outside of 
Thus, considering the teachings of both Daniel and Troy in concert, it would have been obvious to a person of ordinary skill in the art form the panel of Daniel with partially hollow protrusions having blind, rectangular pockets and slot openings facing outwardly away from the rail, when the panel is mated with the rail, and to provide friction fit inserts removably inserted in said pockets, wherein the friction fit inserts have a geometry that matches the inner geometry of said blind, rectangular pockets (i.e., a rectangular, substantially planar geometry), in order to provide a means for more rigidly locking the panel to the rail.


    PNG
    media_image1.png
    609
    909
    media_image1.png
    Greyscale

Marked-up Figure 9 of Daniel

In reference to claim 10, Daniel in view of Troy makes obvious the claimed invention, as set forth above.
In reference to claims 11, 12, 14, and 15, Daniel in view of Troy makes obvious the claimed invention (Daniel: paragraph 27, rubber).
In reference to claim 16, Daniel in view of Troy makes obvious the claimed invention, as set forth above in the reference to claims 1 and 13.

Response to Arguments
Applicant's arguments filed April 23, 2021, have been fully considered but they are not persuasive. Specifically, Applicant argues that Daniel fails to disclose pockets. The examiner respectfully disagrees. Looking at the above-rejection, the examiner has clearly pointed to paragraph 27 of Daniel, which clearly states that “the at least one protrusion 416 may include a cavity such that it is partially hollow (a cavity constitutes a pocket). Further, looking at figure 9, each of the protrusions 416 is illustrated as having a blind pocket formed therein; the opening each blind pocket faces upwards in figure 9. Figure 9 clearly shows that there are vertical lines drawn inside each pocket, which illustrate that the protrusion is hollow, i.e., has a pocket formed therein (see marked-up figures 9, above and below.

    PNG
    media_image2.png
    539
    806
    media_image2.png
    Greyscale

Marked-up Figure 9

Further, it is noted that Daniel does not specify that the blind, rectangular pockets in protrusions 416 must be formed as shown in figures 8 and 9 (i.e., formed into the protrusions from the illustrated side; the same holds true for protrusions 316 of figures 3-5). In fact, Daniel more broadly discloses that “the at least one protrusion 416 may include a cavity such that it is partially hollow” (paragraph 27; Daniel also discloses that the protrusions may be solid). Thus, Daniel at least implies that a cavity (pocket) formed in a protrusion may open into the protrusion from a different side of the protrusion than what is shown in figures 3-5 or 8-9, e.g., the pocket could open into the protrusion from the opposite side of the panel to form a partially hollow protrusion. 


	Lastly, it is noted that Troy is merely relied upon to teach the use of a friction fit insert to lock a protrusion of a rubber panel in place within a hole of a rail, where the insert matches that internal geometry of the protrusion. Further, the examiner asserts that this teaching could be applied to protrusions having various other internal geometries, not just ventilating geometries like that of Troy. Further, Troy is NOT relied upon to teach a blind hole in a protrusion of a rubber panel; Daniel, alone, makes obvious an embodiment of a rubber panel having protrusions that mate with holes in a rail of a firearm, the protrusions having blind, rectangular, generally-planar pockets with slot openings that face away from the weapon (see above-rejection). Further, as discussed in the preceding paragraph, the similarities between Daniel and Troy are enough to logically and reasonably conclude that the examiner’s proposed modification merely constitutes the application of a known improvement to a similar device. Thus, it is clear that Daniel in view of Troy makes obvious the claimed invention.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641